t c memo united_states tax_court walter van eck and friedgard van eck petitioners v commissioner of internal revenue respondent docket no filed date r determined deficiencies in income_tax based in part upon a bank deposit analysis for the years through and the disallowance of a deduction claimed in respondent also determined additions to tax under sec_6651 i r c for failure_to_file and sec_6653 i r c for negligence held ps have in part carried and in part failed to carry their burden of proving that the income items in dispute were not gross_income to them held further r's determination of additions to tax under sec_6651 i r c are sustained held further r's determination of additions to tax under sec_6653 i r c are sustained walter van eck and friedgard van eck pro sese catherine j caballero and jeffery m wong for respondent memorandum findings_of_fact and opinion halpern judge by one statutory_notice_of_deficiency dated date respondent determined deficiencies and additions to tax against petitioner walter j van eck as follows deficiency sec_6651 additions to tax sec sec_6653 or a a a or a b dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number of interest due on dollar_figure of interest due on dollar_figure of interest due on dollar_figure of interest due on dollar_figure of interest due on dollar_figure year by a second statutory_notice_of_deficiency dated date respondent determined deficiencies and additions to tax against petitioners walter j and friedgard v van eck as follows year additions to tax sec_6653 or a a b sec sec deficiency dollar_figure dollar_figure of interest due on dollar_figure --- big_number big_number --- dollar_figure in her notices of deficiency respondent explained the adjustments giving rise to her determinations of deficiency principally those adjustments were based upon amounts realized from the disposition of real_property a bank deposit analysis for the years through and the disallowance of a deduction claimed in petitioners filed a single petition in response to both notices of deficiency prior to and during the trial of this case the parties entered into a series of stipulations that resolved all adjustments associated with the disposition of real_property and substantially reduced the amounts of bank_deposits that are in dispute on brief respondent has conceded that certain additional deposits represent nontaxable items to petitioners and that the addition_to_tax under sec_6661 no longer is applicable we accept such concessions several items relating to respondent's bank deposit analysis and the disallowed deduction remain for decision as do the additions to tax under sec_6651 and sec_6653 unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure our findings_of_fact and opinion for each issue are set out separately preliminary findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact filed by the parties and attached exhibits are incorporated herein by this reference residence and return filings petitioners were residents of wilsonville oregon at the time the petition in this case was filed petitioner walter j van eck walter did not file income_tax returns for the tax calendar years through petitioners timely filed joint income_tax returns for the tax calendar years and individuals and entities walter and petitioner friedgard van eck friedgard were married in previously from to walter was married to christine kosydar kosydar walter's marriage to kosydar ended in divorce gertrude gertrude and william william van eck are walter's parents gertrude's maiden name was gertrude vermande at all times here relevant gertrude and william maintained a legal residence in east haven connecticut jan van eck jan is walter's brother renate hodges hodges is friedgard's mother v keith martin martin was a personal friend of walter's during the years at issue walter's education and employment walter received a bachelor of arts degree from reed college portland oregon in walter received a juris doctor from willamette university college of law salem oregon in as of the trial of this case walter had not been admitted to practice law during the years at issue walter performed management services with respect to residential real_estate properties in oregon that were owned by walter owned jointly by walter and kosydar or owned by other persons walter had other employment during some of the years in issue introduction opinion the issues remaining for decision concern items of gross_income mainly evidenced by bank_deposits that respondent claims either walter or walter and friedgard failed to report a deduction for claimed by walter and friedgard and the additions to tax for negligence determined by respondent before addressing those issues however there are a few preliminary matters that we will address findings_of_fact the issues remaining for decision present us with numerous questions of fact with respect to those questions petitioners bear the burden_of_proof which they must carry by a preponderance_of_the_evidence rule a as stated we have found those facts that the parties have stipulated also we have received into evidence those exhibits attached to the stipulation of facts as well as other exhibits offered by the parties at trial the trial in this case lasted days and the resulting transcript i sec_809 pages long there are approximately exhibits at the close of the trial we directed the parties to file briefs we advised petitioners to follow our rules carefully as to the form and content of their briefs rule concerns itself with briefs paragraph e of that rule addresses the form and content of briefs and directs that all briefs shall contain certain information subparagraph of paragraph e directs that all briefs shall contain the following proposed findings_of_fact in the opening brief or briefs based on the evidence in the form of numbered statements each of which shall be complete and shall consist of a concise statement of essential fact and not a recital of testimony nor a discussion or argument relating to the evidence or the law in each such numbered statement there shall be inserted references to the pages of the transcript or the exhibits or other sources relied upon to support the statement in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact petitioners have filed both an opening brief and an answering brief as has respondent petitioners' opening brief fails to comply with rule in particular it fails to comply with paragraph e thereof following the heading petitioners' proposed findings_of_fact are unnumbered pages containing petitioners' proposed findings_of_fact in support of their proposed findings_of_fact petitioners fail to provide any references to either the trial transcript exhibits or stipulated facts in her answering brief respondent objects to many of petitioners' proposed findings_of_fact as not being supported by evidence in the record because petitioners have made it virtually impossible for the court to verify any of their proposed findings that were objected to by respondent and because they have violated rule e the court in making its findings has disregarded all of petitioners' proposed findings to which respondent has objected respondent's briefs comply with rule in respondent's opening brief respondent makes proposed findings_of_fact in petitioners' answering brief petitioners object to many of respondent's proposed findings_of_fact and provide alternatives thereto the section of petitioners' answering brief entitled petitioners' response to respondent's proposed findings_of_fact i sec_64 pages long and contains both objections and alternatives that section contains no citations to the record either in support of objections or in support of alternatives following that section of petitioners' answering brief is a section entitled argument the first subsection of which is entitled the proposed findings_of_fact that subsection purports to deal with both respondent's proposed findings_of_fact and petitioners' alternate proposed findings_of_fact that subsection i sec_751 pages long it in no way complies with the instruction of rule e that proposed findings_of_fact shall consist of a concise statement of essential fact and not a recital of testimony nor a discussion or argument relating to the evidence or the law while the subsection does make reference to the record in some cases those references are incomplete eg tr __ lines__ for the most part the subsection contains a mish-mash of facts and arguments that we cannot separate in making our findings_of_fact we have considered those portions of the subsection that address respondent's proposed findings_of_fact and that set forth specific objections we have not considered those portions of the subsection that set forth alternative proposed findings_of_fact we have not done so for the following reasons those portions do not comply with the requirements of rule e for proposed findings respondent has had no opportunity to respond to those proposals petitioners cannot escape their initial failure to make acceptable proposed findings simply by proposing alternatives to respondent's findings we extended petitioners' time to file their answering brief at least three times it would be unfair to visit on respondent the additional delay involved in requiring a response in arriving at our findings_of_fact we have taken into account those facts that have been stipulated and have accepted certain facts proposed by respondent we have examined both the exhibits in evidence and the transcript of the trial and we have found certain facts based on those examinations burden_of_proof also before proceeding we wish to comment on what appears to be petitioners' misunderstanding of the burden_of_proof in their briefs petitioners repeatedly state or imply that it is respondent's responsibility to show that petitioners received an item_of_income were not entitled to a deduction or are subject_to the additions to tax that of course is not so see rule a walter has had legal training he was advised by the court to pay close attention to our rules at various times both the court and respondent's counsel have tried to give petitioners who represent themselves help in understanding and complying with the procedures and formalities for preparing trying and briefing their case we cannot and will not however excuse or overlook petitioners' failure to abide by our rules or to understand some of the basic and fundamental aspects of bringing a case in the tax_court petitioners' apparent failure to understand their obligation to prove their case imposes risks that they must bear income items in dispute the parties have stipulated to or conceded at trial or on brief numerous issues that relate to respondent's bank deposit analysis the parties have stipulated to the amounts that are in dispute under respondent's bank deposit analysis they have prepared an exhibit exhibit 201-gk setting forth those amounts and certain other_amounts that were not deposited in any bank account but that are in dispute between the parties we have reproduced exhibit 201-gk as an appendix we accept that the items on exhibit 201-gk are the remaining items of income that are in dispute and that we must determine we have grouped those items into eight categories rental and contract deposits and rental deposits gve loans triad distribution wfve gifts and loans reprographics plastics deposits unknown source deposits and nondeposited amounts we will treat each of those categories and the parties' respective arguments in turn as necessary we shall make findings_of_fact relative to each category rental and contract payments on exhibit 201-gk under the heading rental income for in a row labeled total rent income is the amount dollar_figure under the headings interest earned on the--16074 contract and interest earned on the--19556 contract payment book are the amounts dollar_figure and dollar_figure respectively walter concedes that one-half of each of those three amounts is gross_income to him respondent concedes that the remaining halves are not gross_income to him respondent also concedes that the total interest earned amount dollar_figure dollar_figure big_number reduces the amount shown for in the row labeled unknown we accept those concessions and find accordingly and rental deposits on exhibit 201-gk under the heading rental income in a row labeled total rent income are the amounts dollar_figure dollar_figure and dollar_figure for and respectively on brief respondent states these rents were generated from properties belonging to either william or gertrude van eck william's parents renate hodges friedgard's mother or keith martin walter's friend apparently ownership of some or all of such properties changed hands from walter after we accept as true respondent's statement as to post-1982 ownership by others than walter and we find accordingly walter argues that the income from such properties should be taxed to those others the post-1982 owners of the properties respondent argues as follows respondent admits that the rents from these properties initially constituted gross_income to petitioners' parents rather than petitioners it bears restating however that walter van eck never transferred a dollar of the net rents to petitioners' parents or keith martin during any of the tax years at issue portions of the rents collected after being commingled with funds from other sources were spent upon mortgage and other expenses associated with the properties the balance of the rents were spent by petitioners for their own personal purposes together with the other funds they deposited as loans gifts or funds belonging to other family members respondent has failed to explain how income that was income to others became income to walter or walter and friedgard apparently respondent is frustrated with the difficulties that her agents and attorneys encountered during the examination and trial preparation phases of this case respondent submits that the record morass created by walter van eck is so deliberately confounded and his credibility is so negligible that we must reduce the issue of gross_income to its most fundamental components who owned the funds and in what form were they received the question of fund ownership must be reduced to its most critical component who received the benefit of the funds the second question regarding form of receipt begs the critical issue in this case did walter van eck receive hundreds of thousands of dollars in loans and gifts from family members during the tax years at issue or is he engaged in some income producing activity which he and his relatives are concealing from respondent respondent's frustration however and the suspicions born of it are no substitute for evidence respondent admits that the properties in question at least during and did not belong to walter or walter and friedgard and that the rents from those properties did not initially constitute gross_income to walter or walter and friedgard without more such admissions are consistent only with the conclusion that the rents in question are not gross_income to either walter or walter and friedgard respondent bears the burden of going forward with the evidence to show that either by theft or honest labor the rents in question became items of gross_income of walter or walter and friedgard despite all her huffing and puffing that is something respondent has failed to do respondent has failed to carry her burden of going forward with the evidence to prove that the rents initially the income of others became items of gross_income of either walter or walter and friedgard for that reason we find that the rents in question were not items of gross_income to either walter or walter and friedgard we hold accordingly and we do not sustain respondent's deficiencies to that extent gve loans findings_of_fact from through at least the beginning of date walter maintained a checking account in connecticut in his own name at connecticut national bank account number conn account from date through date walter maintained a checking account in oregon in his own name at u s bank account number usb account the amounts shown on exhibit 201-gk in the row labeled gve loans reflect certain deposits to conn account and usb account of funds received from gertrude walter's mother the amounts remaining in dispute as gve loans are as follow sec_1 year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure those amounts were deposited to conn account and usb account during the years indicated all of those amounts except with regard to our findings agree with the entries for through in the row labeled gve loans on exhibit 201-gk the discrepancies arise from respondent's proposed finding 434d which leads to the lesser amount found we accept that difference as a concession by respondent were deposited to conn account except for dollar_figure and dollar_figure deposited to usb account in and respectively of those amounts the following amounts constitute fees for management services rendered by walter year amount dollar_figure big_number big_number opinion the label gve loans stands for gertrude van eck loans which respondent argues is a misnomer respondent discusses the gve loans as follows walter van eck never provided the court with a summary of all of the loans he allegedly obtained from gertrude van eck during the tax years at issue respondent has never undertaken the herculean task of determining the alleged loan amounts from walter van eck's records the heading gve loans instead largely refers to the number of deposits which were made into walter van eck's connecticut account conn-7044 respondent initially understood that the conn-7044 account was exclusively used as a loan account between gertrude and walter van eck respondent accordingly deemed all of the deposits into conn-7044 to be alleged loans respondent subsequently discovered that the conn- account was also used for a variety of other purposes it was used to transmit funds allegedly originating from william van eck to walter van eck it was also used as a vehicle for transferring funds from connecticut to the oregon bank accounts to satisfy expenses arising from the rental properties belonging to william and gertrude van eck walter testified that from through mid-1987 he received loans from gertrude his mother he testified that gertrude would deposit loan funds into conn-7044 gertrude did not testify the parties however have stipulated as to how gertrude would have testified had she been called the parties have stipulated that in part she would have testified as follows during the tax years at issue and through the year she made loans to walter and friedgard van eck in such amounts and under such circumstances as were reflected in walter van eck's testimony on these matters gertrude van eck's testimony would have been entirely consistent with walter van eck's testimony on the issue of the loans respondent attempts to impeach the testimony of walter and gertrude by questioning the financial ability of gertrude and william walter's father to make loans to walter in the amounts claimed by him for example respondent points out that in william and gertrude made an offer_in_compromise of their federal_income_tax liabilities for and through such liabilities totaled approximately dollar_figure and william and gertrude offered dollar_figure in support of their offer_in_compromise william and gertrude claimed a negative net asset value the parties differ as to whether gertrude told respondent's agent that she made no loans to walter during and except for a few small transfers of under dollar_figure or whether she gave the agent a schedule reflecting no loans after mid-1984 respondent also attempts to impeach the testimony of walter by attacking his veracity in evidence is an affidavit of walter's made in connection with his divorce from kosydar joint exhibit 136-ef that affidavit is dated date in that affidavit walter declares among other things the number and amount of loans from my parents has steadily decreased and has reached the point of zero and my parents' financial condition has deteriorated sharply in the last years and they are virtually insolvent with no cash assets of any kind available the parties have stipulated that if gertrude were to testify she would testify that during and other years she borrowed money from third parties and thereby was able to make loans to walter there is no question but that the amounts shown on exhibit 201-gk as gve loans the gve loans represent deposits to bank accounts of walter's we have said a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income 87_tc_74 here however we know the source of the deposits at least in the sense of knowing from whom they came walter's mother given the conclusions naturally to be drawn from a transfer of funds from a parent to a child respondent does not rest on the fact of the deposits as establishing income respondent posits the necessary further inquiry as to the gve loans and other_amounts received from family members as follows did walter van eck receive hundreds of thousands of dollars in loans and gifts from family members during the tax years at issue or is he engaged in some income producing activity which he and his relatives are concealing from respondent respondent speculates as to that income producing activity the van eck family as one integrated unit could be selling anything from molded plastic products a business of walter's brother jan whose business ventures respondent describes as generally not successful to prescription medication walter's parents were both physicians walter van eck could be selling anything from tax and financial management services to money laundering systems developed on his computers specifically respondent argues that portions of the gve loans and certain other_amounts from either gertrude or william should be deemed compensation from gertrude or william for property management services indeed walter testified that although he did not have specific recall withdrawing funds from conn account for fees due for management services would be the way such fees would be paid_by his mother respondent has computed management fees due walter from his parents and keith martin to be at least year amount dollar_figure big_number big_number respondent also argues that other portions of the disputed deposits may be deemed fees paid to walter for tax management and tax_shelter services rendered to his parents respondent suggests no amounts for such services suspicions are not proof the gve loans were received by walter from his mother neither gifts nor loans constitute items of gross_income sec_102 gross_income does not include gifts eg ettig v commissioner tcmemo_1988_182 bank_deposits in question were in fact loan proceeds received from taxpayer's mother and thus not items of gross_income except to the extent that there is a reason to believe to the contrary we believe that the transfers from walter's mother into walter's bank accounts were either gifts or loans we have found to the contrary to the extent that respondent has convinced us that walter received fees for management services except to that extent walter has carried his burden_of_proof that the gve loans do not constitute items of gross_income to him triad distribution findings_of_fact in a bank check in the amount of dollar_figure drawn on triad distribution co was deposited by gertrude into conn account the amount shown on exhibit 201-gk in the row labeled triad distribution reflects that deposit the triad deposit we recognize that respondent maintains that the management fees in question constitute fees received from gertrude walter and keith martin walter has not shown what portion is allocable to gertrude and because of the relative smallness of the amounts involved we have not estimated but cf 39_f2d_540 2d cir opinion on brief respondent states but for its alleged corporate origin this deposit is indistinguishable from the deposits classified as 'gve loans ' we agree the triad deposit does not constitute an item_of_gross_income to walter wfve gifts and loans findings_of_fact the dollar_figure amount shown on exhibit 201-gk in the row labeled wfve gifts reflects a deposit into conn account in of dollar_figure received from william walter's father on date a checking account in the name of w van eck was opened in oregon at oregon bank account number ob account w van eck stands for william van eck ob account served as walter's personal account from the time it was opened until at least the time of trial the dollar_figure amount shown on exhibit 201-gk in the row labeled wfve gifts reflects a deposit into ob account in of dollar_figure received from william the dollar_figure amount shown on exhibit 201-gk in the row labeled wfve loans reflects a deposit into conn account in of dollar_figure received from william on date a checking account in the name of william f van eck was opened in oregon at first interstate bank account number fib account walter made all of the deposits to fib during and walter signed all of the checks drawn on fib during and on date a check in the amount of dollar_figure drawn on an account of william's at first bank of new haven was deposited to fib account on date a check drawn on fib account to walter van eck was deposited to an account of friedgard's at u s national bank the dollar_figure amount shown on exhibit 201-gk in the row labeled wfve loans reflects the deposit into fib account on date of the dollar_figure check drawn on william's account at first bank of new haven opinion the amounts shown on exhibit 201-gk as wfve loans and wfve gifts the wfve loans and gifts represent deposits to bank accounts under the control of walter in essence walter's accounts respondent's arguments with respect to the wfve loans and gifts are precisely the same as with respect to the gve loans and our response is precisely the same the wfve loans and gifts do not constitute items of gross_income to walter reprographics plastics deposits findings_of_fact on date a checking account in the name of reprographics plastics corporation reprographics was opened in oregon at u s bank account number usb account walter prepared and signed all checks made all of the deposits and maintained all of the bank records for usb account during and payments were made from usb account for the benefit of walter and friedgard reprographics was a canadian corporation during the years at issue jan walter's brother was president of reprographics reprographics has never been registered as an entity authorized to do business in the state of oregon the amounts shown on exhibit 201-gk in the row labeled reprographics plastics reflect certain deposits to usb the amounts remaining in dispute as reprographics plastics' deposits the reprographics plastics's deposits are as follow sec_3 year amount dollar_figure dollar_figure dollar_figure the reprographics plastics' deposits were deposited to usb account during the years indicated all of the reprographics plastics' deposits constitute items of gross_income to walter opinion respondent's theory is that the reprographics plastics' deposits were expended for the benefit of walter and friedgard except with regard to our findings agree with entrie sec_3 for through in the row labeled reprographics plastics on exhibit 201-gk the discrepancy arises because of respondent's concession on brief that dollar_figure of the dollar_figure total disputed repro deposits should be eliminated as a gross_income item we accept that concession and thus constitute items of gross_income to them walter and friedgard contest that the reprographics plastics' deposits were expended for their benefit and indeed contest that such funds were available to them at all walter van eck had only trust authority over the reprographics plastics monies not only did he not use any of it for personal purposes none of it was available to him for such purposes petitioners have not convinced us that walter only had trust authority with regard to usb account clearly he had control_over the account in the sense that he made all deposits to the account wrote all checks and kept the records with regard to the account in testimony walter answered yes to the question of whether he managed the account we have no adequate reason to believe that walter's authority with respect to usb account was restricted in any way he has shown us nothing establishing him as a fiduciary with respect to usb account walter failed to produce his brother jan to corroborate that walter's authority was limited in any way we may infer by walter's failure to call jan that jan's testimony would not have been favorable to walter 87_tc_74 quoting 59_tc_436 the fact that petitioner did not offer any corroborative testimony or offer any explanation for not so doing weighs against him see also quita v commissioner tcmemo_1988_309 taxpayers' failure to offer corroborative testimony that they held funds as nominees is a significant factor in determining that they failed to carry their burden_of_proof we conclude that usb account was walter's account maintained in the name of reprographics walter testified that reprographics conducted no business in the united_states except that it purchased certain second mortgages checks written on usb account from date through date are in evidence some of those checks clearly fail to relate to the purchase of second mortgages for example usb account check number sec_6902 and in the amounts of dollar_figure and dollar_figure respectively were issued in date and drawn to northwest dance center on brief with no citation to the record petitioners explain those checks as loans apparently unsecured to help a struggling arts group usb account check number in the amount of dollar_figure was issued in date and drawn to walter j van eck on brief petitioners claim with the citation of nothing other than the letters ln on the check that such check represented a loan to walter subsequently repaid as to numerous checks that on brief petitioners concede were mortgage payments on properties owned by them petitioners argue that such checks were payments on the universal finance second mortgage that reprographics was purchasing on contract see the discussion at proposed finding xix petitioners have made no such proposed finding we have found that the reprographics plastics' deposits were deposited to usb account we are convinced that walter had control and authority over usb account that amounted to ownership of that account as we have stated bank_deposits are prima facie evidence of income tokarski v commissioner supra pincite petitioners have failed to rebut the prima facie evidence that the reprographics plastics' deposits were gross_income to walter moreover petitioners deny that during and payments were made from usb account for the benefit of one or the other or both of them we have found to the contrary thus even if we assume that walter was not the owner of usb account petitioners have failed to prove that some or all of the expenditures made from that account were not gross_income to one or the other of them we sustain respondent's determinations of deficiencies to the extent based on the reprographics plastics' deposits unknown source deposits a findings_of_fact during at least the first months of walter and kosydar his then wife maintained a joint checking account in oregon at u s bank account number usb account among other deposits rents for properties jointly owned by walter and kosydar were deposited to that account during through there existed in oregon a checking account in the names of william f and walter j van eck at first interstate bank account number fib account walter made all the deposits to and signed all checks drawn on that account the amount shown on exhibit 201-gk in the row labeled unknown for reflects certain deposits to usb and fib during the amount remaining in dispute as unknown deposits for unknown deposits is dollar_figure of that amount all but dollar_figure was deposited to usb account dollar_figure was deposited to fib account the unknown deposits constitute commission interest and rental income to walter in the amount of dollar_figure additionally the unknown deposits constitute gross_income to walter in the amount of dollar_figure in total the unknown deposits constitute gross_income to walter in the amount of dollar_figure and a dollar_figure deposit to another account which we have disregarded because of its small size i e the dollar_figure shown on exhibit 201-gk in the row labeled unknown for less the amounts conceded by respondent in the second supplemental stipulation of facts pars and dollar_figure and dollar_figure respectively not to be unknown deposits and the dollar_figure described in the immediately preceding footnote opinion respondent proposes that we find as a fact that the unknown deposits are rents and land sale contract proceeds petitioners have objected specifically to respondent's proposal in a way that has aided us in making our finding as to amount of unknown deposits that constitute gross_income to walter petitioners concede that dollar_figure of the unknown deposits represents a commission check that is gross_income to walter petitioners concede that the unknown deposits represent rent and interest with respect to real_property sales rp10142 and rp19547 in the amounts of dollar_figure and dollar_figure total dollar_figure and that one-half dollar_figure is taxable to walter the other half being taxable to kosydar petitioners concede that the unknown deposits represent rental income in the amount of dollar_figure one-half of which dollar_figure is taxable to walter the other half being taxable to kosydar we accept petitioners' concessions and based thereon have found that the unknown deposits constitute commission interest and rental income to walter in the amount of dollar_figure on brief petitioners challenge respondent's concession in the second supplemental stipulation of facts pars and that the interest_income there described in the amounts of dollar_figure and dollar_figure should reduce the amount shown on exhibit 201-gk for as unknown deposits this challenge would seem to be against petitioners' interest since we have not found total gross_income from unknown deposits for in excess of unknown deposits we feel no pressure to resolve the conflict in the parties' positions and we do not petitioners argue that dollar_figure of the unknown deposits represents loan proceeds which for that reason are not taxable as to dollar_figure of that amount deposited to usb account petitioners proffer entries on two stipulated exhibits exhibits 170-fn and 171-fo both rental property listings prepared by walter in date and in date respectively which show nothing more than certain estimated mortgage balances petitioners offer nothing from the record showing that dollar_figure in loan proceeds constitutes part of the unknown deposits as to the remaining dollar_figure petitioners have satisfied us that such amount does constitute the proceeds of loans the dollar_figure item is a deposit to usb account that petitioners have failed adequately to explain because usb account was a joint account held by walter with kosydar we believe that only one-half of that amount dollar_figure constitutes an item_of_gross_income to walter cf 87_tc_74 we have found accordingly finally petitioners argue that dollar_figure for the unknown deposits were deposited into an account of william van eck's and therefore cannot be taxable to walter the account in question fib account is in the name of william and walter we have found that walter made all the deposits and signed all checks drawn on that account william was not called to testify to walter's lack of authority over the account from william's failure to testify we can draw a negative conclusion see tokarski v commissioner supra pincite we believe that walter had control and thus ownership of fib account as we have stated bank_deposits are prima facie evidence of income tokarski v commissioner supra pincite accordingly the dollar_figure deposit to fib constitutes an item_of_gross_income to walter we sustain that part of respondent's determination_of_a_deficiency for that is based on the unknown deposits to the extent we have found that the unknown deposits constitute gross_income to walter b findings_of_fact during and there existed in oregon a checking account in the names of gertrude j vermande walter's mother and walter j van eck at first interstate bank account number fib account walter made all the deposits to and signed all checks drawn on that account respondent originally classified certain deposits to fib account and to two additional accounts fib account discussed supra paragraph a and usb account discussed supra paragraph as being deposits of unknown origin the original unknown deposits the original unknown deposits are as follows account fib fib usb total amount dollar_figure big_number big_number dollar_figure the amount shown on exhibit 201-gk for in the row labeled unknown dollar_figure reflects that portion of the original unknown deposits still in dispute as unknown deposits for unknown deposits the unknown deposits constitute an item_of_gross_income to walter opinion the unknown deposits are less than the original unknown deposits because walter has conceded that dollar_figure of the original unknown deposits constitutes an item_of_gross_income to him for and respondent has conceded that the amount conceded by walter no longer is a deposit of unknown origin for we accept those concessions and so find however the parties have not told us out of which accounts the conceded amount is deemed to have come that however is of no consequence because we conclude that walter owned the three accounts in question we have found that walter made all the deposits to and signed all checks drawn on fib account we have found similarly with regard to fib account supra paragraph a we also have found that usb account was an account maintained by walter in his own name supra paragraph clearly he had control and authority with regard to usb account which was in his own name we have determined that he had control and authority over fib account supra paragraph a in the case of fib account which was in the names of walter and gertrude he had control and gertrude was not called to testify to his lack of authority from her failure to testify we can draw a negative conclusion see 87_tc_74 quita v commissioner tcmemo_1988_309 we conclude that walter had the authority to use the funds in that account as he saw fit we are convinced that walter had control and authority over all three accounts that amounted to ownership of the accounts walter has failed to carry his burden of proving that the unknown deposits do not constitute an unreported item_of_gross_income for tokarski v commissioner supra we have found accordingly we sustain that part of respondent's determination_of_a_deficiency for that is based on the unknown deposits c findings_of_fact during portions of and friedgard maintained a checking account in oregon in her own name at first interstate bank account number fib account fib account was friedgard's personal account respondent originally classified certain deposits to fib account and to two additional accounts fib account discussed paragraph b supra and usb account discussed paragraph supra as being deposits of unknown origin the original unknown deposits the original unknown deposits are as follows account fib fib usb total amount dollar_figure big_number big_number dollar_figure the amount shown on exhibit 201-gk for in the row labeled unknown dollar_figure reflects that portion of the original unknown deposits still in dispute as unknown deposits for unknown deposits of the unknown deposits dollar_figure constitutes an item_of_gross_income to walter opinion the unknown deposits are less than the original unknown deposits because walter has conceded that dollar_figure of the original unknown deposits constitutes an item_of_gross_income to him for and respondent has conceded that the amount conceded by walter no longer is a deposit of unknown origin for we accept those concessions and so find however the parties have not told us out of which accounts the conceded amount is deemed to have come we conclude as we did for that walter had control and authority over fib account and usb account that amounted to ownership of those accounts we do not however conclude that he had any control and authority over fib account friedgard's personal account walter has the burden of proving the extent to which the dollar_figure that he conceded is an item_of_gross_income reduces the original unknown deposits to fib account and usb account walter has failed to prove any such reduction thus we find that the such conceded amount dollar_figure reduces the original unknown deposits to fib account to the extent thereof dollar_figure and only the remainder dollar_figure dollar_figure dollar_figure - dollar_figure reduces the original unknown deposits to fib account and usb account the original unknown deposits to those two accounts totaled dollar_figure dollar_figure dollar_figure dollar_figure after taking into account the conceded amount allocated thereto the unknown deposits remaining in those accounts is dollar_figure dollar_figure dollar_figure - dollar_figure we conclude that with respect to such deposits dollar_figure walter has failed to carry his burden of proving that these deposits do not constitute an unreported item_of_gross_income for tokarski v commissioner supra we have found accordingly we sustain that part of respondent's determination_of_a_deficiency for that is based on the unknown deposits to the extent we have found that the unknown deposits constitute gross_income to walter d findings_of_fact from date through at least a checking account was maintained in oregon in friedgard's name at first interstate bank account number fib account a portion of the funds deposited to fib account were transferred from fib account discussed in paragraph b supra during a portion of walter maintained a checking account in oregon at u s bank account number usb account respondent originally classified certain deposits to fib account usb account and fib account as being deposits of unknown origin the original unknown deposits the original unknown deposits are as follows account fib usb fib total amount dollar_figure big_number dollar_figure the amount shown on exhibit 201-gk for in the row labeled unknown dollar_figure reflects that portion of the original unknown deposits still in dispute as unknown deposits for unknown deposits of the unknown deposits dollar_figure constitutes an item_of_gross_income to walter opinion the unknown deposits are less than the original unknown deposits because walter has conceded that dollar_figure of the original deposits constitutes an item_of_gross_income to him for and respondent has conceded that the amount conceded by walter no longer is a deposit of unknown origin for we accept those concessions and so find however the parties have not told us out of which accounts the conceded amount is deemed to have come we conclude that walter had control and authority over usb account that amounted to ownership of that account we do not however conclude that he had any control and authority over fib accounts and the accounts in friedgard's name as was true for walter has the burden of proving the extent to which the dollar_figure that he conceded is an item_of_gross_income reduces the original unknown deposits to usb account walter has failed to prove any such reduction thus we find that the such conceded amount dollar_figure reduces the original unknown deposits to fib accounts and to the extent thereof dollar_figure dollar_figure dollar_figure big_number and since nothing remains nothing reduces the original unknown deposits to usb account accordingly the full dollar_figure of original unknown deposits to usb account remains as unknown deposits to that account we conclude that with respect to such deposits dollar_figure walter has failed to carry his burden of proving that these deposits do not constitute an unreported item_of_gross_income for 87_tc_74 we sustain that part of respondent's determination_of_a_deficiency for that is based on the unknown deposits to the extent we have found that the unknown deposits constitute gross_income to walter e findings_of_fact from date through there existed in oregon a checking account in the names of gertrude j vermande walter's mother at first interstate bank account number fib account walter made all the deposits to and signed all checks drawn on that account fib account was opened to replace fib account discussed in paragraph b supra during portions of and there existed in oregon a savings account in the name of r hodges friedgard's mother at oregon bank account number ob account respondent originally classified certain deposits to fib account and ob account and a deposit of dollar_figure to another account which we will disregard because of its small size as being deposits of unknown origin the original unknown deposits the original unknown deposits are as follows account fib ob total amount dollar_figure dollar_figure the amount shown on exhibit 201-gk for in the row labeled unknown dollar_figure after subtracting the dollar_figure we have disregarded reflects that portion of the original unknown deposits still in dispute as unknown deposits for unknown deposits of the unknown deposits dollar_figure constitutes an item_of_gross_income to walter opinion the unknown deposits are less than the original unknown deposits because walter has conceded that dollar_figure of the original unknown deposits constitutes an item_of_gross_income to him for and respondent has conceded that the amount conceded by walter no longer is a deposit of unknown origin for we accept those concessions and so find however the parties have not told us out of which accounts the conceded amount is deemed to have come we conclude that walter had control and authority over fib account as we did for the predecessor account fib account see discussion supra paragraph b we do not however conclude that he had any control and authority over ob account the hodges account as was true for and walter has the burden of proving the extent to which the dollar_figure that he conceded is an item_of_gross_income reduces the original unknown deposits to fib account walter has failed to prove any such reduction thus we find that the such conceded amount dollar_figure reduces the original unknown deposits to ob account to the extent thereof dollar_figure and since nothing remains nothing reduces the original unknown deposits to fib account accordingly the full dollar_figure of original unknown deposits to fib account remains as unknown deposits to that account we conclude that with respect to such deposits dollar_figure walter has failed to carry his burden of proving that such deposits do not constitute an unreported item_of_gross_income for tokarski v commissioner supra we have found accordingly we sustain that part of respondent's determination_of_a_deficiency for that is based on the unknown deposits to the extent we have found that the unknown deposits constitute gross_income to walter f findings_of_fact during a checking account was maintained in oregon at first interstate bank in the name of r hodges account number fib account funds in that account were owned by friedgard and the account was used by her for personal purposes during a checking account was maintained in oregon at oregon bank in the name of r hodges account number ob account funds in that account were owned one-half by walter and one-half by friedgard and the account was used by them for personal purposes during a checking account was maintained in oregon at u s bank in the name of friedgard v b van eck account number usb account usb was used by walter as a business checking account during a portion of a checking account was maintained in oregon at u s bank in the name of william f van eck account number usb account during walter made all deposits to and signed all checks on usb respondent originally classified certain deposits to the accounts set forth in the immediately preceding paragraph and to four additional accounts fib account discussed supra paragraph e ob account discussed supra paragraph ob account discussed supra paragraph e and an account identified only as fib-4941 as being deposits of unknown origin the original unknown deposits the original unknown deposits are as set forth in exhibit 106-db the amount shown on exhibit 201-gk for in the row labeled unknown dollar_figure is the same as the original unknown deposits and reflects that all of the original unknown deposits are still in dispute as unknown deposits for unknown deposits of the unknown deposits dollar_figure constitutes an item_of_gross_income to either walter or friedgard opinion except with regard to ob account and the account that respondent has identified only as fib-4941 we conclude that walter had control and authority over all of the accounts listed under the heading unknown on exhibit 106-db we do not however conclude that he had any control and authority over fib- or ob account thus except with regard to the deposit to ob of dollar_figure and the deposit to fib-4941 of dollar_figure petitioners have failed to carry their burden of proving that the unknown deposits do not constitute an unreported item_of_gross_income for 87_tc_74 we have found accordingly we sustain that part of respondent's determination_of_a_deficiency for that is based on the unknown deposits to the extent we have found that the unknown deposits constitute gross_income to walter nondeposited amounts findings_of_fact during the years indicated walter received the following amounts of rental income which he did not deposit to any bank account year amount dollar_figure dollar_figure dollar_figure opinion on exhibit 201-gk under the heading additional income in columns headed through are certain amounts that respondent claims are income items that walter received but did not deposit in any bank account and failed to report as income most of those amounts are labeled as rent three items two for and one for are not labeled as rent respondent supports her inclusion in gross_income of the items under the heading of additional income with the following proposed finding of fact walter van eck did not always deposit rents he collected into the bank accounts the amounts of rent he did not deposit into any of the bank accounts during the years through years sic were at least dollar_figure dollar_figure dollar_figure and dollar_figure respectively respondent's citations to the record in support of that finding do not support any particular amounts of undeposited and unreported rents for through additional findings proposed by respondent do support respondent's conclusion that walter did fail to deposit and report some rent for each of through petitioners object to respondent's proposed finding set out above as follows walter van eck deposited all rents received even cash rents tr xix very occasionally he used some of the cash before making the deposit in which case he replaced the cash with new cash obtained by writing a check to cash so that the full rent deposit could be made tr xix we cannot identify the indicated pages of the transcript and conclude that petitioners have failed to rebut the conclusion to be drawn from respondent's proposed finding that walter failed to deposit and report some rents petitioners have raised our suspicion that not all of the amounts labeled as additional income are rental income the dollar_figure amount shown for as payment appears to be a payment with regard to a property transaction that respondent concedes is not a taxable_amount see supplemental stipulation of facts paragraph and second supplemental stipulation of facts paragraph accordingly we have found as rent items constituting gross_income only those amounts labeled as rental income we sustain respondent's determinations of deficiencies for through that are based on the additional income set forth on exhibit 201-gk only to that extent deductions schedule e loss on schedule e attached to petitioners' u s individual_income_tax_return petitioners claimed a loss from rental property identified as office wilsonville wilson of dollar_figure respondent disallowed that loss on the ground among others that petitioners had not established that the property was anything other than their personal_residence on brief in objection to respondent's proposed finding of fact that petitioners claimed walter's office in petitioners' home as a rental property petitioners argue that the loss in question represents management expenses attributable to rental properties but not directly attributable to a specific rental property petitioners have failed to carry their burden of proving that they incurred the expenses in question or that indeed they related to any rental properties owned by one or the other or both of them respondent's disallowance is sustained other rental deductions respondent has proposed as a finding of fact that petitioners are entitled to deductions for rental property expenses and mileage in the following aggregated amounts year amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we find accordingly petitioners have failed to prove that they incurred any additional rental property expenses or mileage no further deduction for rental property expenses or mileage is allowed additions to tax failure_to_file respondent determined sec_6651 additions to tax against walter for his through taxable years sec_6651 provides that in the case of a failure_to_file an income_tax return by the due_date there shall be imposed an addition_to_tax for such failure of percent of the amount of tax reduced by timely payments and credits under sec_6651 for each month or portion thereof during which the failure continues not exceeding percent in the aggregate unless such failure is due to reasonable_cause and not due to willful neglect petitioners have failed to prove either that walter timely filed income_tax returns for the years in question or that his failure was due to reasonable_cause and not due to willful neglect at trial walter testified that on account of proceedings with respect to his divorce from kosydar documents necessary for him to file his returns were presented as exhibits and kept as exhibits by the court until walter did not detail the records that were submitted to a court nor show that he took any steps to consult those records in order to prepare his returns he did not show that the records submitted were indispensable for him to file his returns he did not show the dates on which particular documents were submitted in relation to the due dates for his returns he did not show that he lacked duplicates of any indispensable documents nor did he show that he took reasonable steps to obtain or reconstruct indispensable data from other sources respondent's additions to tax under sec_6651 are sustained negligence sec_6653 imposes one or more additions to tax where an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations hereafter without distinction negligence respondent has determined additions to tax for negligence with respect to all years sec_6653 for returns due in sec_6653 for returns due in and and sec_6653 for returns due in through impose an addition_to_tax equal to percent of the entire underpayment if any portion of such underpayment is due to negligence sec_6653 for returns due in and and sec_6653 for returns due in through impose an addition_to_tax equal to percent of the interest payable under sec_6601 with respect to the portion of the underpayment due to negligence negligence is lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 quoting marcello v commissioner 380_f2d_499 5th cir affg in part revg in part 43_tc_168 walter's through returns were not timely filed inasmuch as there were no timely filed returns for those years the amounts shown on timely filed returns are zero and the underpayments equal the entire tax_liability 92_tc_342 affd 898_f2d_50 5th cir where as here an underpayment is caused by the taxpayer's failure to timely file an income_tax return such underpayment is due to negligence if the taxpayer lacks reasonable_cause for such failure see id pincite as discussed in connection with sec_6651 walter has not shown reasonable_cause for his failure to timely file his through returns and therefore we have found lack thereof accordingly the entire underpayments for the years through are due to negligence and we sustain respondent's additions to tax under sec_6653 for such years petitioners have made no specific argument with regard to the additions to tax for negligence for and petitioners have failed to carry their burden of proving that they were not negligent accordingly the entire underpayments for the years and are due to negligence and we sustain respondent's additions to tax under sec_6653 for such years decision will be entered under rule appendix walter van eck disputed deposits items of income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --------------------------------------------------------------------------- rental income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure --------------------------------------------------------------------------- dollar_figure total rent income dollar_figure wve wages from prrs dollar_figure management set up fees dollar_figure interest earned--loans dollar_figure contract dollar_figure contract dollar_figure contract dollar_figure contract dollar_figure mfc sales dollar_figure triad distribution dollar_figure payments dollar_figure reprographics plastics dollar_figure unknown dollar_figure gve loans dollar_figure wfve gifts wfve loans dollar_figure --------------------------------------------------------------------------- totals dollar_figure additional income dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure misc rents dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure ---------------------------------------------------------------------------- dollar_figure dollar_figure dollar_figure dollar_figure rents per wve notes rents per wve notes contract per ck reg dollar_figure usb-1843 unknown source usb-1843 rent for usb-1843 rent for usb-1843 rents receipt dollar_figure rents receipt dollar_figure payment usb-0894 -------------------------------------------------------------------------- total income not deposited dollar_figure interest earned on the --10142 contract --16074 contract contract payment book dollar_figure dollar_figure dollar_figure dollar_figure --------------------------------------- ------------------------------------ dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payment book note interest earned vickie total contract interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure
